DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hamajima [US 4,924,123].
Claim 1. Hamajima discloses an electromagnetic energy converter [figures 1-4] comprising: at least one conductive coil [10] having a main axis, a single-piece multipole magnet [5, figure 2] comprising at least three magnetised zones of the same dimensions aligned along an elongation axis of the multipole magnet [figure 2], said multipole magnet being arranged in such a way that each of the magnetised zones is contiguous with at least one other of the magnetised zones and the magnetic polarities of two adjacent 
Claim 2, Hamajima discloses the electromagnetic energy converter according to claim 1, wherein each of the magnetised zones from the at least three magnetised zones comprises a permanent magnet [5; figure 2].  
Claim 4, Hamajima discloses the electromagnetic energy converter according to claim 1, wherein the multipole magnet comprises 4 or 5 magnetised zones [figure 2, there are 4 magnetized zones].  

    PNG
    media_image1.png
    443
    587
    media_image1.png
    Greyscale


Claim 5, Hamajima discloses the electromagnetic energy converter according to claim 1, wherein the at least one conductive coil [10] comprises two conductive coils [10], respectively referred to as a first conductive coil and a second conductive coil, the first conductive coil and the second conductive coil each being disposed on either side of the main air-gap [figures 1 and 3].  
Claim 6, Hamajima discloses the electromagnetic energy converter according to claim 5, wherein the converter is symmetric relative to a plane perpendicular to the main axis [figures 1 and 3].

Claim 8, Hamajima discloses the electromagnetic energy converter according to claim 1, wherein the gaps of the first lateral air-gap, the second lateral air-gaps and the main air-gap are equal [figures 1, 3 and 4].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima [US 4,924,123] in view of Wessel [DE 19852480] (Applicant cited prior art and translation).
Claim 3, Hamajima discloses the converter according to claim 1, wherein the converter is attached to a stirling engine [col. 2 lines 23-25] to generate electricity.
Hamajima fails to teach that the converter further comprises a return member intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponds to a position of the multipole magnet for which three successive and predetermined magnetised zones, referred to as a first magnetised zone, a second magnetised zone, and a third magnetised zone are magnetically coupled with, respectively, the first lateral air-gap, the main air-gap, and the second lateral air-gap, and the third magnetised zone is disposed at one end of the multipole magnet.  
Wessel teaches a converter further comprises a return member [F1/F2] intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponding to a position of the multipole magnet for which three successive 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the converter of Hamajima to operate with return elements of Wessel to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet in order to eliminate or reduce the need for an electromagnetic actuator to move the multi-pole magnet [paragraph 0005 and 0009].
Claim 10, Hamajima discloses the converter according to claim 2, wherein the converter is attached to a stirling engine [col. 2 lines 23-25] to generate electricity.
Hamajima fails to teach that the converter further comprises a return member intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponds to a position of the multipole magnet for which three successive and predetermined magnetised zones, referred to as a first magnetised zone, a second magnetised zone, and a third magnetised zone are magnetically coupled with, respectively, the first lateral air-gap, the main air-gap, and the second lateral air-gap, and the third magnetised zone is disposed at one end of the multipole magnet.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the converter of Hamajima to operate with return elements of Wessel to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet in order to eliminate or reduce the need for an electromagnetic actuator to move the multi-pole magnet [paragraph 0005 and 0009].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamajima [US 4,924,123] in view of Wessel [DE 19852480] (Applicant cited prior art and translation).
Claim 9, Hamajima discloses the converter according to claim 1. Although a switch comprising a converter according to claim 1 is not specifically disclosed, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837